Citation Nr: 1512388	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-02 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to include as aggravated by service-connected PTSD.  

3.  Entitlement to service connection for bilateral sciatica, to include a lumbar spine condition, claimed as sciatic nerve involvement with bilateral leg pain.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esquire


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased rating for PTSD and service connection for hypertension and bilateral sciatica.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In the January 2011 Notice of Disagreement, the Veteran indicated that he had been receiving treatment at the Detroit VA Medical Center "for several years" regarding the three conditions on appeal.  In addition, the March 2010 VA examination report indicates that the Veteran received treatment at the Detroit VA Medical Center for 20 years.  To date, these VA treatment records have not been associated with the Veteran's claims file.  As these treatment records would be probative to the Veteran's claims on appeal, the Board finds that a remand in necessary to obtain these records.  Additionally, the Board finds that specific evidentiary development is also needed as indicated below.  

Increased Rating for PTSD

The record reflects that the Veteran's most recent VA examination for PTSD was in March 2010.  The March 2010 VA examination report indicates that the Veteran reported a depressed mood four days of the week; road rage one day a month; socially isolative behavior with no significant social relationships; chronic sleep impairment, and experiencing flashbacks, ruminations, and nightmares.  In contrast, the VA examiner noted the Veteran presented with a normal speech pattern; appropriate affect and behavior; orientation to person, place, and time; intact judgment and insight, and no difficulty attending to basic activities of daily living, including maintaining personal hygiene.  Further, the VA examiner indicated that the Veteran denied suicidal and homicidal ideation, delusions, hallucinations, and panic attacks. 

The fact that a VA examination is over five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, a January 2011 statement by the Veteran and July 2011 statements by the Veteran's siblings indicate that the Veteran's symptoms associated with PTSD have worsened since the March 2010 VA examination.  Specifically, these statements indicate that the Veteran experiences disorientation to time and place, memory loss for the names of close relatives, an inability to maintain adequate personal hygiene, and near continuous depressions (six or seven days a week); these symptoms were not found to be present during the March 2010 VA examination.  Because of the evidence of worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected PTSD.  Snuffer, 10 Vet. App. at 400.  

Service Connection for Hypertension and Bilateral Sciatica

In this case, the Veteran has not been afforded VA examinations for the claimed conditions of hypertension and bilateral sciatica, to include a lumbar spine condition.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

With respect to the claim of hypertension, the Veteran contends that his current hypertension was incurred during active service.  Review of the Veteran's service treatment records reflects that the Veteran presented with a blood pressure reading of 140/64 mm Hg during the January 1971 service separation examination; however, no diagnosis of hypertension was noted, and no subsequent blood pressure readings were recorded.  Alternatively, during the March 2010 VA psychiatric examination, the Veteran indicated that his current hypertension is aggravated by nightmares associated with his PTSD.  Given the elevated systolic blood pressure reading at service separation and the Veteran's contentions of aggravation, the Board finds the evidence in the record is sufficient to trigger VA's duty to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83.  

With respect to the claim of bilateral sciatica, the Veteran contends that his leg pain associated with sciatica is due to the repeated jumping out of helicopters during active service.  These contentions are reflected in a statement in support of the appeal, the VA psychiatric examination report, and private medical records, all dated in March 2010.  The VA examiner also indicated that the Veteran complained of back pain associated with bilateral leg pain, and the private treatment records provide diagnoses of sciatica, spinal stenosis, and degenerative joint disease of the lumbar spine.  In addition, service treatment records indicate that the Veteran received treatment for two episodes of back pain, in January 1969 and February 1970.  However, the evidence of record does not contain a medical opinion regarding the etiology of the Veteran's complaints.  Therefore, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's active service and his current symptoms of leg and back pain.  See id; see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include treatment records from the Detroit VA Medical Center. 

2. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered. 

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's hypertension.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail.  A rationale should be given for all opinions and conclusions rendered.  

The VA examiner should elicit and document a full and complete history from the Veteran as it pertains to symptoms of, a diagnosis of, and treatment for hypertension.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertension began during service or is otherwise etiologically related to active service?

b. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension manifested to a compensable degree within one year of service separation?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated by service-connected PTSD?

If the opinion is that the Veteran's service-connected PTSD aggravates his hypertension, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

4. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any current disability associated with the Veteran's complaints of leg and back pain.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  A rationale should be given for all opinions and conclusions rendered.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to identify each disability associated with the Veteran's complaints of leg and back pain and offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the identified disability began during service or is otherwise etiologically related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed degenerative joint disease of the lumbar spine manifested to a compensable degree within one year of service separation?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

5. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

